Citation Nr: 0700817	
Decision Date: 01/11/07    Archive Date: 01/24/07	

DOCKET NO.  04-16 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from December 1970 to November 2000 has been 
reported.  This included time in Vietnam from May 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Albuquerque, New Mexico, that denied entitlement to 
the benefits sought.

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to service connection for PTSD is being deferred pending 
additional development.  No action is required by the veteran 
with regard to this issue until he is further notified.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with regard to hemorrhoids has been 
obtained.

2.  The veteran's hemorrhoids were not present in service or 
for years thereafter.  There is no showing of a causal 
relationship between any current hemorrhoids and the 
veteran's active service.






CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, VA must ask the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, such failure is harmless because the 
weight of the evidence is against the service connection 
claim for hemorrhoids, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran was provided with a communication in January 2002 
with regard to a number of disabilities, including 
hemorrhoids.  He was told what the evidence had to show to 
establish entitlement to service connection.  He was provided 
with a statement of the case in April 2004 and supplemental 
statements of the case dated between then and July 2005.  
These provided him with notice as to what was required to 
establish service connection for hemorrhoids.

The Board finds that all necessary assistance has also been 
provided to the veteran.  The evidence includes service 
medical records and post service medical records.  The 
veteran and his wife had the opportunity to provide testimony 
at a hearing before a Decision Review Officer at the VARO in 
Waco in September 2004.  A transcript of the hearing 
proceedings is of record.  The veteran was also scheduled for 
a hearing with a travel section of the Board in October 2005, 
but failed to report.

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).





Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  
(1)  Existence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed service disease or 
injury and the current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110 (2002); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases to support its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not separately discussed here.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Initially, the Board notes that as lay persons, the veteran 
himself and various family members whose statements are of 
record do not qualify to opine on matters requiring medical 
knowledge such as the etiology of any current hemorrhoids.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).

With regard to the claim for service connection for 
hemorrhoids, the service medical records are without 
reference to complaints or findings indicative of the 
presence of hemorrhoids.  The initial post service evidence 
of the presence of hemorrhoids came years following 
separation from service.  A significant lapse in time between 
service and post service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxxon v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The veteran has not submitted or 
identified any medical opinion or other medical evidence 
indicating a causal relationship between service and his 
hemorrhoids.  Accordingly, the Board finds that the probative 
evidence of record is against the finding that the veteran 
has hemorrhoids attributable to his active service.


ORDER

Service connection for hemorrhoids is denied.


REMAND

The veteran has been accorded diagnoses that include PTSD.  
He has reported that while serving in Vietnam, he was 
assigned to the 523rd Transportation Battalion.  However, no 
attempt has been made to secure any records pertaining to the 
activities of that unit during the time the veteran was 
assigned to it while serving in Vietnam.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should contact the veteran and 
request him to describe any information 
that he may recall regarding his claimed 
stressful experiences in Vietnam.  He 
should be asked to be as specific as 
possible with regard to any details 
regarding any stressful events.  He 
should provide the dates, places, units 
of assignment, and times of any events, 
description of events, and the names of 
any other identifying information 
concerning any other individuals involved 
in the events.  If possible, he should 
indicate the location and approximate 
time (within a 2-month specific date 
range) of any particular stressful event 
or events in question, and the unit of 
assignment at the time that the stressful 
event occurred.  He is to be informed 
that this information is vital in 
obtaining supportive evidence of the 
stressful event or events and his not 
providing as complete a response as 
possible may result in a denial of his 
claim.

2.  The U. S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 22315-
3802 should be contacted and asked to provide any 
unit diaries or command chronologies or any other 
information pertaining to the activities of the 
523rd Transportation Battalion in Vietnam between 
June 1971 and early March 1972.  Any information 
obtained should be associated with the claims 
folder.  If the search results are negative, 
documentation to that effect should be placed in 
the claims file.

3.  Thereafter, if credible supporting evidence of 
any claimed stressor is obtained, VA should 
schedule the veteran for a comprehensive 
psychiatric examination.  The claims folder and a 
copy of this REMAND must be made available to the 
examiner for review in conjunction with the 
examination.  The examination should include any 
diagnostic tests or studies such as psychological 
testing that are deemed necessary for an adequate 
assessment.  If the evaluation results in a 
diagnosis of PTSD, the examiner should specify 
(1) whether each alleged stressor found by the RO 
to be established by the evidence of record is 
sufficient to produce PTSD; (2) whether the 
criteria to support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a link between 
current symptomatology and one or more of the 
inservice stressors found to be established by the 
record and found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner should be 
accompanied by a copy of the rationale.  The claims 
file, to include a copy of this REMAND, and any 
information provided by the JSRRC, must be provided 
to the examiner for review in conjunction with the 
examination.

4.  Following the foregoing, VA should review and 
readjudicate the claim on appeal.  If the benefit 
sought is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and the applicable law and regulations 
considered pertinent to the issue on appeal.  An 
appropriate period of time should be allowed for 
response.

Then, the case should be returned to the Board for further 
appellate consideration if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  However, the veteran is advised of the 
importance of providing the most specific information 
regarding his activities in Vietnam and is to be told that 
any examination listed in this REMAND is deemed necessary to 
evaluate his claim and that his failure without good cause to 
report for an examination or to provide detailed information 
could result in a denial of the claim.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


